DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figs. 4-5, claims 1-7, 11, 12 and 17 in the reply filed on 15 October 2021 is acknowledged.
Claims 10, 13, 14, 19, 23-25, 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 October 2021.

Claim Interpretation
Claim(s) 1-7, 11, 12 and 17 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Corbin et al. (US 2014/0111684 A1).[claim 1]
Regarding claim 1, Corbin discloses an electronic device comprising: a camera module that includes an image sensor and a shielding structure configured to shield components of the camera module from electromagnetic interference (EMI) (Figure 4, Item 236; Paragraph 0050-0051; note that metal shielding structures as described would provide EMI shielding to at least some degree); and an external structure that two-dimensionally surrounds the camera module (Figures 1-4; Items 12/12W, 58, 252/254), at least a portion of the external structure being conductive (Paragraph 0028), wherein the shielding structure comprises an accommodating portion configured to accommodate the image sensor (Figure 4, Item 264), and a protruding portion that protrudes from the accommodating portion (Figure 4, Item 262), and wherein the protruding portion of the shielding structure contacts the external structure (Figure 4, Items 280/282; Paragraphs 0053-0054, 0056-0061). [claim 2]
Regarding claim 2, Corbin discloses the electronic device of claim 1, wherein the protruding portion protrudes outward from a side wall of the accommodating portion (Figure 4, protrudes out on left and right sides of 264; alternatively protrudes from the bottom side of 264).[claim 3]
Regarding claim 3, Corbin discloses the electronic device of claim 1, wherein the protruding portion is configured to maintain contact with the external structure by elasticity (Paragraphs 0054-[claim 4]
Regarding claim 4, Corbin discloses the electronic device of claim 1, wherein the external structure forms at least a portion of an external form of the electronic device (Figure 4, Item 12).[claim 5]
Regarding claim 5, Corbin discloses the electronic device of claim 4, wherein the external structure forms at least a portion of a side surface of the electronic device (Figure 4, Item 12, back side surface; see also Figure 1, Item 12A).[claim 6]
Regarding claim 6, Corbin discloses the electronic device of claim 1, wherein the external structure is not exposed to the outside of the electronic device (Figure 4, interior surfaces of 12/12W, 254 and 58 form an external structure which is not exposed to the outside of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al. (US 2014/0111684 A1) in view of Official Notice.[claim 7]

However, Official Notice is taken that it is well known in the art to provide insulating coatings on mobile devices such as phones to provide increased grip, such as by provided a rubberized coating or silicone case.  Such coatings both provide better grip and provide protection to the device. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an insulating coating to the device so that the device may be protected and to provide a better grip for the user.  [claim 11]
Regarding claim 11, Corbin discloses electronic device comprising: a main circuit (Figure 2, Item 29); an electronic component connected to the main circuit (Figure 2, Items 30, 206): a first camera module connected to the main circuit (Figure 2, Item 30; Figure 4, Item 236; Paragraph 0033); a device housing including a side wall that surrounds a space in which the main circuit, the electronic component, and the first camera module are positioned (Figures 1 and 4, Item 12); and a front panel configured to cover the space in which the main circuit, the electronic component, and the first camera module are positioned (Figure 1, Item 50; Figure 4, Item 54/56), wherein at least a portion of the device housing is conductive (Paragraph 0028), 32wherein the first camera module comprises a first image sensor (Figure 4, Item 268), and a first shielding structure that surrounds the first image sensor (Figure 4, Item 266), wherein the first shielding structure of the first camera module comprises a first protruding portion that contacts the device housing (Figure 4, Item 262 and 280/282; Paragraphs 0053-0054, 0056-0061).  However, while Corbin describes the use of a flexible circuit board (Figure 4, Item 262), Corbin does not 
However, Official Notice is taken that it is well known in the art to provide a main circuit board to which all components of the device are connected.  The use of such a main circuit board allows for a centralized connection point so that various systems and subsystems of the device may be connected to common control circuit thereby allowing each component to communicate with the others.  Therefore, it would have been obvious to provide a main circuit board for the main circuit and to connect each electronic device to the main circuit board to facilitate communication of the various systems/subsystems of the device.  [claim 12]
Regarding claim 12, see the rejection of claim 4 above, additionally note that the claim does not specifically state how the contact is made.[claim 17]
Regarding claim 17, Corbin discloses wherein the first camera module includes a front camera module that faces the front panel (Figures 1 and 4), and wherein the first protruding portion of the first shielding structure of the front camera module contacts the side wall of the device housing (see rejection of claim 12 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references further show devices including EMI shielding for a camera module:
	Zhao et al. 			US 2018/0020131 A1
	Kim				US 8,773,867 B2
	Schmitt et al.			US 2020/0100402 A1

Ahn et al.			US 2018/0255213 A1
Byrne et al.			US 2019/0143907 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698